998 So. 2d 674 (2009)
Jose F. SANCHEZ, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-3303.
District Court of Appeal of Florida, Fourth District.
January 5, 2009.
Scott D. Rubinchik of Scott Rubinchik, P.A., Plantation, for appellant.
No appearance required for appellee.
PER CURIAM.
Jose F. Sanchez appeals an order summarily denying his rule 3.850 motion for postconviction relief, and the order denying his motion for rehearing. We reverse.
The state did not dispute that the motion, alleging appellant was not advised of the deportation consequences of his plea before entering it, is timely under State v. Green, 944 So. 2d 208 (Fla.2006). The trial court denied the motion based on the state's argument that the challenged plea is not the sole reason why appellant is deportable, asserting that he also is deportable based on a conviction in Alachua County, entered shortly after the challenged conviction. See State v. Oakley, 715 So. 2d 956 (Fla. 4th DCA 1998) (holding the defendant failed to show he was prejudiced by the trial court's failure to advise of the deportation consequences of a plea *675 where the record showed he was deportable based on a prior conviction). In a reply filed after the trial court denied the motion, in his motion for rehearing, and on appeal, appellant disputes the conclusion that, under federal immigration law, he would be subject to deportation for the Alachua County offense.
The record does not establish whether appellant's other conviction constitutes an independent basis for deportation under federal immigration law; that is not an issue to be decided first in the appellate court. See Buton v. State, 995 So. 2d 1130 (Fla. 4th DCA 2008). The trial court should have afforded Defendant at least one opportunity to amend his motion to allege that the plea in this case alone subjects him to deportation. See Buton; Forrest v. State, 988 So. 2d 38 (Fla. 4th DCA 2008); Spera v. State, 971 So. 2d 754 (Fla.2007).
Reversed and Remanded for further proceedings.
GROSS, C.J., FARMER and SHAHOOD, JJ., concur.